BLATCHFOBD, District Judge.
The evidence in this case leaves no doubt that the plaintiff is entitled to a decree. By the purchase, by one of the defendants, from Oppel. of the machine in question, and by the transfer from Oppel to such defendants, of the rights of Oppel, under the written license given by George Wicke to Oppel, neither of the defendants acquired any right to use such machine in the territory belonging to the plaintiff under the patent. The plaintiff was0 the agent of George Wicke, in respect to the license to Oppel, and he never demanded any license fee from either of the defendants, in respect of any other use of the machine, than a use of it under and in accordance with the terms of the license to Oppel. which did not embrace a use of it in territory owned by the plaintiff. Oppel had no right to use the *1134machine in the plaintiff’s territory, and could convey none. The plaintiff has given no license, direct or indirect, express or implied, to either of the defendants to use the machine in his territory.
[NOTE. Por another case involving this patent. see Wicke v. Ostrum, 103 U. S. 461.]